Lumpkin, J.
1. The presumption being that the magistrate reduced to writing the statement made by the accused at his commitment trial, and a witness present at that trial having testified affirmatively that he thought this was done, and there being no proof to the contrary, or that the written statement had been lost or destroyed, parol evidence as to what the accused stated was inadmissible. Oliver v. The State, 94 Ga. 83. When such evidence was offered, and objected to on the proper ground, the court ought to have distinctly excluded it, and not merely have remarked, “If that [the written statement] is accessible, this evidence will be excluded.”
2. The error above indicated requires the granting of a new trial, because the evidence, at best, made out an exceedingly weak and doubtful case against the accused. Judgment reversed,.